The majority of the court being of the opinion. that though there may have been actionable negligence on the part of the defendant below in not properly protecting the platform or lighting the premises, (a question about which there is doubt) still it is clear, as the majority think, that the plaintiff below was guilty of negligence, contri*755buting to his injury, in walking on the platform without knowing whether it was safe or not. The platform was not designated to be used as a walk, but for the purpose of facilitating the handling of the freight of the road, so that the plaintiff in using it as a walk and in assuming that it was safe for such purpose without knowing, must, in great part, be regarded as the author of his own injury. It is therefore, ordered and adjudged by this court that the judgments of the said circuit court and of the court of common pleas be and the same are hereby reversed at the costs of the defendant in error.